NONPRECEDENTIAL DISPOSITION
                              To be cited only in accordance with
                                     Fed. R. App. P. 32.1



              United States Court of Appeals
                                   For the Seventh Circuit
                                   Chicago, Illinois 60604

                                   Submitted May 4, 2011*
                                    Decided May 5, 2011

                                            Before

                             ILANA DIAMOND ROVNER, Circuit Judge

                             TERENCE T. EVANS, Circuit Judge

                             DAVID F. HAMILTON, Circuit Judge

No. 10-3313

FRANCISCO JAVIER ESTRADA,                        Appeal from the United States District
    Petitioner-Appellant,                        Court for the Western District of Wisconsin.

       v.                                        No. 10-cv-465-bbc

WARDEN HOLINKA,                                  Barbara B. Crabb
    Respondent-Appellee.                         Judge.

                                          ORDER

        Francisco Estrada, a federal inmate, appeals from the denial of his petition for a writ
of habeas corpus, 28 U.S.C. § 2241, alleging that his prison disciplinary hearing violated
prison rules and due process, and that he was found guilty of rule violations based on
insufficient evidence. We affirm.



       *
        After examining the briefs and record, we have concluded that oral argument is
unnecessary. Thus, the appeal is submitted on the briefs and record. See FED. R. APP. P.
34(a)(2)(c).
No. 10-3313                                                                            Page 2

        Estrada was an inmate at the Federal Correctional Institute in McKean, Pennsylvania
when a riot broke out in the recreation yard. According to the prison’s incident report, the
riot began when groups from two Hispanic gangs, the Surenos and Paisas, met briefly on the
basketball courts and then dispersed to attack African American inmates with rocks, broken
equipment, and other makeshift weapons. The riot quickly escalated. By the time prison
staff regained control, 212 inmates had been involved.

        Two weeks later, Estrada received the incident report citing him for two prison
violations in connection with the riot: Refusing to Obey the Order of any Staff member
(Code 307) and Conduct which Disrupts and Interferes with the Security and Orderly
Running of a Bureau of Prisons Facility (Code 199). The report stated that prison officials
and video surveillance spotted Estrada among a group of inmates who all ran into the fray
despite receiving orders to stay uninvolved. Estrada was interviewed about the incident; a
lieutenant documented Estrada’s confession that he belonged to Paisas and joined the brawl
because the gang required it.

        At his disciplinary hearing, Estrada maintained that he stayed behind and did not
participate in the riot. But the hearing officer rejected that defense as contradicted by
surveillance video showing his flight to join the fight, and by his statement that he got
involved in the riot because he was a Paisa. The hearing officer found that Estrada violated
both of the prison rules and imposed a penalty consisting of a disciplinary transfer, 60 days
of disciplinary segregation, and loss of 40 days' good time credit.

        Estrada petitioned for a writ of habeas corpus, claiming that he lost good time credit
in violation of prison rules because, he says, he did not receive a prompt hearing or timely
notice of the charges against him. He also claimed that the hearing violated his right to due
process because his statements to the investigating lieutenant were taken out of context, he
did not have access to the video surveillance tape, and he was convicted based on
insufficient evidence. The district court denied Estrada’s petition. The court found that the
prison provided Estrada with timely notice and a prompt hearing, that Estrada’s procedural
complaints were without merit, and that the hearing officer’s decision was supported by
sufficient evidence.

        On appeal Estrada primarily challenges the district court’s determination that
sufficient evidence supported the hearing officer’s decision. He first argues that the court’s
sufficiency determination was based on the mistaken assumption that the hearing officer
had watched the surveillance tape herself – she in fact only restated the investigator’s
original summary of the video from the incident report in her summary of the evidence for
her decision. But, nothing in the district court’s order suggests an assumption that the
officer watched the video; the evidence considered by the court consisted of Estrada’s own
No. 10-3313                                                                            Page 3

statements to investigators, eyewitness accounts, and the investigator’s written summary of
the “evidence contained in the video.” Even without watching the video, the hearing officer
had more than a “modicum” of evidence to support her decision, and that was all that was
required to meet the “lenient” evidentiary standard in a prison disciplinary hearing. Webb v.
Anderson, 224 F.3d 649, 652 (7th Cir. 2000); see also Superintendent, Mass. Correctional Inst.,
Walpole v. Hill, 472 U.S. 445, 455-56 (1985).

        Estrada relatedly challenges the sufficiency of the evidence on the grounds that it
included his alleged confession, which, he says, should have been inadmissible because he
did not receive notice about it. But as the district court noted, the record shows that Estrada
did receive notice because his confession is summarized in the investigation report that
prison officials gave him. And regardless, due process requires only that prisoners in a
disciplinary proceeding receive (1) advance written notice of the violation, (2) the
opportunity to call witnesses and present evidence before an impartial decision maker, and
(3) a written statement by the fact-finder detailing the evidence and reasons for the decision.
See Scruggs v. Jordan, 485 F.3d 934, 939 (7th Cir. 2007). Prison officials were not required to
give Estrada advance notice about the confession.

        Estrada makes a third, general challenge to the sufficiency of the evidence, asserting
that the hearing officer decided that he was involved in the riot only after learning that he
was a member of the Paisas, and not because the evidence supported her decision. Estrada
focuses on a statement from the hearing officer’s decision that it is “common knowledge in
a correctional setting that if you’re a member of a particular disruptive group, you are
expected to support other members of that group by participating in their activities.” But
the hearing officer wrote that in the context of explaining why she credited Estrada’s earlier
confession over his denial at the hearing that he joined the riot. Regardless, Estrada’s right
to due process was not violated because the officer’s conclusion was supported by some
evidence that objectively pointed toward his guilt. Webb, 224 F.3d at 652.

        Finally, Estrada claims that he was denied due process because he was not allowed
to view the surveillance video and thereby substantiate his innocence. But prison officials
determined that the video was not exculpatory and gave Estrada a written report detailing
the substance of the video; due process did not require that they do more. See Scruggs, 485
F.3d at 940.

       AFFIRMED.